Berardelli v Novo Law Firm P.C. (2020 NY Slip Op 00516)





Berardelli v Novo Law Firm P.C.


2020 NY Slip Op 00516


Decided on January 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2020

Gische, J.P., Mazzarelli, Webber, Gesmer, JJ.


10872N 651720/18

[*1] Gene Berardelli, Plaintiff-Appellant,
vNovo Law Firm P.C., Defendant-Respondent.


Treybich Law, P.C., New York (Michael Treybich of counsel), for appellant.
Natalia Gourari, Scarsdale, for respondent.

Order, Supreme Court, New York County (Alan C. Marin, J.), entered on or about March 1, 2019, which denied plaintiff's motion for a default judgment against defendant, unanimously affirmed, without costs.
The motion court providently exercised its discretion in denying plaintiff's motion for a default judgment. Defendant's delay in answering the complaint was excusable and minimal, and it caused no prejudice to plaintiff (see New Media Holding Co. LLC v Kagalovsky, 97 AD3d 463, 465 [1st Dept 2012]). Indeed, plaintiff moved for a default judgment only one day after defendant's time to appear had expired, and defendant timely responded to the motion. Moreover, the motion court's order is in keeping with the strong public policy favoring litigation of claims on their merits (see Higgins v Bellet Constr. Co., 287 AD2d 377 [1st Dept 2001]). Defendant also presented a meritorious defense to the action.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2020
CLERK